DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoguchi (Pub No 20040208210).
Regarding claim 1, Inoguchi discloses in figures 21, 22 and specification:
. A light-emitting device comprising: 
an insulating base member (see, 10a, fig. 22, see also, paragraph [0102], here, The ceramic substrates 10a ) having thermal conductivity of 10 W/m-K or more (see, paragraph [0102], here, The ceramic substrate 10a is made of a material such as silicon carbide (SiC), alumina (Al.sub.2O.sub.3), or aluminum nitride (AlN) that is electrical insulator and has a good thermal conduction. see also, applicant’s paragraph [0092], here,  silicon nitride and aluminum nitride); 
a light-emitting element that (see, 8, 9, fig. 22, see also, paragraph [0099], here, three light-emitting devices 8 and 9 ) has a cathode electrode and an anode electrode (see, the configuration of 8, 9, fig. 21) and is provided on a front surface side of the base member (see, the configuration of 8, 9, and 10a, fig.22); 
a capacitive element t(see, 22,  fig. 22) hat is provided on the base member (see, the configuration of 22 and 10a, fig.22) and supplies an electric current to the light- emitting element (see, the configuration of 22 and 3,8,and 9, fig.21); and 
a reference potential wire (see, 11c, fig. 22, see also, paragraph [0143], here, wiring patterns 11c) that is provided on a rear surface side of the base member and is connected to an external reference potential (see, paragraph [0143], here, The wiring patterns 11c are connected to the terminal patterns 11b, see also, paragraph [0109], here, Terminal patterns 11b, which are used for external connecting) 
wherein the reference potential wire is connected to the capacitive element and is insulated from the cathode electrode and the anode electrode (inherent for this configuration. see also, the configuration (21 and 3, 9, fig. 21) and the wiring configuration (paragraph [0143] and [0109])).

    PNG
    media_image1.png
    402
    414
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al. (Pub. No 20210325034).
Regarding claim 1, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification:
1. A light-emitting device comprising: 
an insulating base member  (see, 100, 10, fig. 7(c), see also, paragraph [0030], here, a wiring substrate 10, a base member 100) having thermal conductivity of 10 W/m-K or more (see, paragraph [0090], here, ceramics such as silicon nitride and aluminum nitride, see also, applicant’s paragraph [0092], here,  silicon nitride and aluminum nitride); 
a light-emitting element (see, 20, fig. 6) that has a cathode electrode and an anode electrode (see, paragraph [0064] and [0065], here, anode and cathode of VCSEL) and is provided on a front surface side of the base member (see, 20 is on (100, 10), fig 7 (c)); 
a capacitive element  (see, 70, fig. 6) that is provided on the base member  (see, 70 is on (10), fig 7 (a) ) and supplies an electric current to the light- emitting element (see, paragraph [0072]); and 
a reference potential wire that is provided on a rear surface side of the base member and is connected to an external reference potential (see, paragraph [0088], here,  the wiring substrate 10 includes a first conductive layer, a second conductive layer, and a third conductive layer. the second conductive layer is the ground line 84 ), 
wherein the reference potential wire (see, 84, fig. 6) is connected to the capacitive element (see, 70, fig. 6)and is insulated from the cathode electrode and the anode electrode (see, the configuration anode and cathode of VCSEL and 84, fig. 6).

    PNG
    media_image2.png
    384
    449
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    541
    media_image3.png
    Greyscale


Regarding claim 2, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, further comprising a first front surface wire (see, 11-1, 11-2, 12, fig. 8(a), see also, paragraph [0108], here, anode wiring patterns 11-1 and 11-2 and cathode wiring pattern 12) that is provided on the front surface side of the base member and is connected to one of the cathode electrode and the anode electrode, wherein the light-emitting element is provided on the first - 74 -front surface wire, and the reference potential wire overlaps at least part of the first front surface wire in top view (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 3, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, further comprising: 
a first front surface wire (see, 11-1, 11-2, 12, fig. 8(a), see also, paragraph [0108], here, anode wiring patterns 11-1 and 11-2 and cathode wiring pattern 12) that is provided on the front surface side of the base member (see, 10, fig.8(a)) and is connected to one of the cathode electrode and the anode electrode; and 
a second front surface wire (see, 111-1F, 111-2F, 112F, fig. 8(b), see also, paragraph [0109], here, anode wiring patterns 111-1F, 111-2F,  and cathode wiring pattern 112F) that is provided on the front surface side of the base member (see, 100, fig. 8(b)) and is connected to the other one of the cathode electrode  and the anode electrode, 
wherein the reference potential wire overlaps at least part of the first front surface wire or the second front surface wire in top view (see, paragraph [0110], here, That is, the wiring patterns on the front surface and the wiring patterns on the back surface of the base member 100 are provided in a manner of overlapping one another in a plan view).
Regarding claim 4, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 3, wherein the reference potential wire overlaps at least part of the first front surface wire (see, fig. 8(a)) and at least part of the second front surface wire (see, fig. 8(b)) in top view (see, the configuration of the second conductive layer (84, ground line, paragraph [0088]) of 10, fig. 8(a) and fig.8(b)).
Regarding claim 5, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, wherein - 75 -the reference potential wire overlaps at least part of the light-emitting element in top view (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 6, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 2, wherein the reference potential wire overlaps at least part of the light-emitting element in top view (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 7, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 3, wherein the reference potential wire overlaps at least part of the light-emitting element in top view (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 8, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 4, wherein the reference potential wire overlaps at least part of the light-emitting element in top view (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 9, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 3, further comprising: 
a first rear surface wire (see, paragraph [0107], here,  the second conductive layer and the third conductive layer are solid films except for a portion where a via used to connect to the wiring pattern formed by the first conductive layer is provided) that is provided on the rear surface side of the base member and is connected to the first front surface wire (see, paragraph [0107], here,  FIG. 8(a) shows a wiring pattern formed by the first conductive layer of the wiring substrate 10); and 
a second rear surface wire (see, 111-1B, 111-2B, 112B, fig. 8(c), see also, paragraph [0109]) that is provided on the rear surface side of the base member and is connected to the - 76 -second front surface wire (see, 111-1F, 111-2F, 112F, fig. 8(b), see also, paragraph [0109]), 
wherein an area of the reference potential wire is larger than at least one of an area of the first rear surface wire and an area of the second rear surface wire (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 10, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 3, further comprising: 
a first rear surface wire (see, paragraph [0107], here,  the second conductive layer and the third conductive layer are solid films except for a portion where a via used to connect to the wiring pattern formed by the first conductive layer is provided) that is provided on the rear surface side of the base member and is connected to the first front surface wire (see, paragraph [0107], here,  FIG. 8(a) shows a wiring pattern formed by the first conductive layer of the wiring substrate 10); and 
a second rear surface wire (see, 111-1B, 111-2B, 112B, fig. 8(c), see also, paragraph [0109]) that is provided on the rear surface side of the base member and is connected to the - 76 -second front surface wire (see, 111-1F, 111-2F, 112F, fig. 8(b), see also, paragraph [0109]), 
wherein an area of the reference potential wire is larger than an area of the first rear surface wire and an area of the second rear surface wire (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 11, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, wherein the capacitive element (see, 70, fig.7(a)) is provided on the front surface side of the base member (see, 10, fig.(a)); and the reference potential wire has an area encompassing the capacitive element in top view (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion).
Regarding claim 12, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, wherein the base member is entirely made of a ceramic material (see, paragraph [0090]).
Regarding claim 13, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, wherein the light-emitting element is a vertical cavity surface emitting laser element (see, paragraph [0032], here, VCSEL).
Regarding claim 14, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, wherein the light-emitting element is a light-emitting element array having a plurality of light-emitting elements (see, paragraph [0032], here, The light-emitting element array 20 is configured as an array in which plural light-emitting elements are two-dimensionally arranged).
Regarding claim 15, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, further comprising a diffusion member that diffuses light emitted from the light-emitting element and radiates the diffused light to an outside (see, paragraph [0059], here, diffusing member).
Regarding claim 16, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification the light-emitting device according to Claim 1, further comprising a driving unit (see, 50, fig. 6) that is connected to the light-emitting element and low-side-drives the light- emitting element (see, paragraph [0062], here, low-side driving).
Regarding claim 17, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification An optical device comprising: the light-emitting device according to Claim 1; and - 78 -a light receiving unit (see, 6, fig. 2, see also, paragraph [0038], here, 3D sensor) that receives light emitted from the light-emitting element of the light-emitting device and then reflected by an object to be measured, wherein the light receiving unit outputs a signal corresponding to a period from the emission of the light from the light-emitting element to the reception of the light by the light receiving unit.
Regarding claim 18, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification An information processing apparatus comprising: the optical device according to Claim 17; and a shape specifying unit  (see, 81, fig. 2, see also, paragraph [0021]-[0022])that specifies a three- dimensional shape of an object to be measured on a basis of light emitted from a light source of the optical device, reflected by the object to be measured, and then received by the light receiving unit of the optical device.
Regarding claim 19, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification The information processing apparatus according to Claim 18, further comprising an authentication processing unit (see, 91, fig.2, see also, paragraph [0032]) that performs authentication processing concerning use of the information processing apparatus on a basis of the three-dimensional shape of the object to be measured specified by the shape specifying unit.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sakai et al.  above.
	Regarding claim 20, Sakai et al. discloses in figures 6,  7 (a)-(C) and specification:
1. A light-emitting device comprising: 
an insulating first base member (see, 100, fig. 7(c), see also, paragraph [0030], here, a base member 100); 
a light-emitting element (see, 20, fig. 6) that has a cathode electrode and an anode electrode (see, paragraph [0064] and [0065], here, anode and cathode of VCSEL) and is provided on a front surface side of the first base member (see, 20 is on 10, fig 7 (c)); 
a rear surface wire  (see, 84, fig. 6, see also, paragraph [0088], here,  the wiring substrate 10 includes a first conductive layer, a second conductive layer, and a third conductive layer. the second conductive layer is the ground line 84 ) that is provided on a rear surface side of the first base member, is connected to the capacitive element (see, 70,fig. 6), and is insulated from the cathode electrode and the anode electrode (see, the configuration anode and cathode of VCSEL and 84, fig. 6); and
a wiring substrate (see, 100, fig.7.(c)) that is constituted by an insulating second base member having thermal conductivity smaller than thermal conductivity of the first base member and on which the first base member is mounted (see, paragraph [0090]), 
wherein the rear surface wire is connected to a wire having a largest area (see, paragraph [0107], The second conductive layer (84, ground line, paragraph [0088]) (see,10, fig. 8(a))  are solid films except for a portion) among a plurality of wires that are included in the wiring substrate and are insulated from one another.
However, Sakai et al.  is silent as to the limitation of “a capacitive element that is provided on the first base member and supplies an electric current to the light- emitting element “.
It is common knowledge in the art to have a capacitive element that is provided on the first base member and supplies an electric current to the light- emitting element in same field of endeavor for the purpose of reducing the inductance due to the wiring between a capacitor and base member and form factor of the packaging.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Godfrey (Pub No 2000136611) discloses the  High speed Switching Circuit Configuration.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828